DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Reason for Allowance following Applicant’s response to the Non-Final Action dated December 06, 2021. Claims 1, 4, 6, 9, 12, 14, 17 and 20-26 are now allowed.

Reasons for Patent Eligibility under 35 U.S.C. § 101
Claim 1 is eligible under 35 U.S.C. 101 because the combination of additional elements integrates the abstract idea into a practical application. The claims as a whole implements certain methods of organizing human activity (e.g. managing personal behavior) in a specific manner that necessarily rooted in computer technology and limits the abstract idea of re-configuring resource transfer requests based on pattern analysis into the practical application by automatically switching communication channels based on pattern analysis. For at least these reasons, Examiner finds the claim is not direct to an abstract idea. Claims 9 and 17 are eligible for similar reasons as claim 1. Thus claims 1, 4, 6, 9, 12, 14, 17 and 20-26 are eligible.





Reasons Claims are Patentably Distinguishable from the Prior Art
The 35 U.S.C. 103 rejection of the independent claims have been removed in light of Applicant’s Amendments and Remarks filed October 08, 2021, in particular pg. 11-12 regarding the Nadalin, Thampy and Unser references. Examiner analyzed claim 1 (similarly claims 9 and 17) in view of the prior art on record and found not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below. The prior art of record does not teach or fairly suggest: 
Claim 1 (similarly claims 9 and 17) 
“…
re-configure the one or more resource transfer requests based on at least the pattern associated with the one or more resource transfers executed by the one or more users, wherein re-configuring further comprises grouping the one or more resource transfer requests to be transmitted to the one or more users based on at least the geographic region associated with the one or more users and the likelihood of the user executing the distribution of funds in full in response to the periodic financial statement”

Bhandari et al. (US 20170124631 A1) teaches predictive modeling (see par. 0002). In particular, the billing system applies the predictive model and determines an increased likelihood that the purchaser will pay the invoices late for order if the invoices are sent less than fourteen days before the desired pay date. To reduce the likelihood of late payment by the purchaser, the billing system provides instructions to the user to send the invoices twenty-one days before the desired pay date. Similar to the ordering system, the billing system may require that the user execute the instructions (see par. 0031). 
Raw et al. (US 20200058025 A1) teaches a payment recovery platforms (see par. 0002). In particular, using machine learning to train and/or generate models for classification or prediction of one or more attributes, for example, recognizing payment-related patterns of a user (e.g., a payee or payor) or recognizing payment-related patterns amongst users (e.g., types of payments made by multiple payees to a single payor). Payment patterns can include typical (or other threshold appropriateness indicator) account numbers, transaction amounts, transaction participants, temporal indicators (e.g., time, date, relative temporal indicators such as order of transactions completed or processed), location, other attribute, and/or combination of same, for example, across one or more players (e.g., payors, payees) or actions (e.g., transactions, payments). In some embodiments, the classification models are trained on one or more of the following extracted features from data: payee, payor, amount paid, account number paid to, and/or, for training purposes, the type of error (e.g., incorrect account, amount, or payor) associated with the data (see par. 0022). 
However Bhandari and Raw do not sufficiently disclose reconfiguring a resource transfer request based on geographic region and the likelihood of the user executing a distribution of funds in full in response to the periodic financial statement.

Neither the prior art, the nature of the problem nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teaching.
	Any comments considered necessary by Applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 



Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claim invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:
Yoder et al. (20140236672 A1) – A method to provide real-time messages. A computing apparatus to generate a trigger record for a transaction handler to identify an authorization request that satisfies the conditions specified in the trigger record, receive from the transaction handler information about the authorization request in real-time with the transaction handler providing a response to the authorization request to a transaction terminal, identify a communication reference of a user associated with the authorization request, determine a message for the user responsive to the authorization request, and provide the message to the user at a point of interaction via the communication reference, in parallel with the response from the transaction handler to the transaction terminal.

Kumar et al. (US 20030126006 A1) – A second communication is provided to at least one member of at least one of the segments. In some embodiments, the second communication may have a similar style, format, content, delivery channel, etc. as the first communication. In other embodiments, the second communication may have a style, format, content, delivery channel, etc. than the first communication. When the first communication and the second communication are different, different response rates to the second communication may occur than are predicted as a result of variances of different recipients to the different second communication. Thus, in some embodiments, the methods disclosed herein may be more effective when used to predict responses to new communications that are similar to previous communications.

McCanna et al. (US 20120157042 A1 ) – Systems and methods to accelerate transactions made via mobile communications. In one aspect, a system includes: a data storage facility to store information associated with past payment transactions and an interchange coupled with the data storage facility. The interchange includes a common format processor and a plurality of converters to interface with a plurality of controllers. The converters are configured to communicate with the controllers in different formats, and to communicate with the common format processor in a common format. The common format processor includes a risk engine and a transaction engine. The risk engine estimates a risk in a billing process; and the transaction engine determines whether or not to notify a merchant of the predicted result of billing based on the suggestion from the risk engine and/or other information, such as the status of the wireless telecommunications network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624